EXHIBIT 10.1
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this "Agreement") is entered into July 30, 2013
by and among Okana Ventures, Inc., 101 Convention Center Dr. Ste 700, Las Vegas,
Nevada, NV89109 ("Purchaser") and Vansen Pharma, Inc. 1600-3500 boul. De
Maisonneuve O., Westmount, Québec, CANADA, H4Z 3C1 ("Seller").


RECITALS
 
WHEREAS, Seller is the owner of certain assets described in Article II below
(the "Purchased Assets"), related to the products described on Exhibit A (the
"Products");
 
WHEREAS, the Parties desire that, at the Closing, Purchaser shall purchase from
Seller all of the Purchased Assets and assume all of the Assumed Liabilities
upon the following terms and conditions:
 
NOW, THEREFORE, the Parties hereby agree as follows:
 
Article I.
Definitions and Terms
 
1.1 Definitions.  The following terms are used in more than one Article of this
Agreement and have the following meanings.  Other defined terms may occur in one
Article only and are defined therein:
 
"Affiliate" shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
at any time during the period for which the determination of affiliation is
being made. For purposes of this definition, "control" of a Person means the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise and, in any event
and without limitation of the previous sentence, ownership of more than fifty
percent (50%) of the voting securities of such Person.
 
"Ancillary Agreements" shall mean the Assignment and Assumption Agreement, Bill
of Sale and the Transition Services Agreement.
 
"Assignment and Assumption Agreement" shall mean the Assignment and Assumption
Agreement in the form attached as Exhibit B to this Agreement, providing for the
assignment of the Assumed Contracts and Seller's rights under purchase orders
that are not fully satisfied prior to Closing.
 
"Assumed Contracts" shall mean (i) the Transferred License and (ii) the other
contracts set forth in Schedule 2.1(a) which Purchaser has the right, but not
the obligation to require Seller to assign to Purchaser prior to expiry of the
Transition Services Agreement.
 
"Assumed Liabilities" shall have the meaning set forth in Section 2.3.
 
“Bill of Sale” shall mean the Bill of Sale executed by the parties as of the
Closing Date and attached as Exhibit C.
 
 
E-A-1

--------------------------------------------------------------------------------

 
 
"Books and Records" shall mean all files, documents, books, records, lists,
procedures, manuals and other materials (in any form), regardless of whether
created by Seller, acquired from third parties, maintained in Seller's
possession or control, including financial and accounting records; catalogues;
competitive intelligence, advertising, detail aids, sales and promotional and
marketing materials; training and educational materials; market research;
business plans; price lists; correspondence; customer, mailing and distribution
lists; referral sources; photographs; customer lists, supplier lists; call data;
call notes; prosecution history, records and related files; purchasing materials
and records; clinical data files; formulae and specifications used for design,
manufacture, packaging and labeling; manufacturing, cGMP and quality control
records and procedures (including batch records and batch samples); production
data; process validation reports; stability data; blueprints; research and
development files, records, data and laboratory books; the dossiers supporting
any Product Registrations; other regulatory, medical affairs and
pharmacovigilance records, including adverse event documentation and complaint
documentation; intellectual property documentation and disclosures; service and
warranty records; sales order files; website and other Internet content.
 
"Business Day" shall mean any day other than a Saturday, a Sunday or a day on
which banks in New York City, New York are authorized or obligated by Law or
Governmental Order to close.
 
"Closing" shall mean the consummation of the transactions contemplated by this
Agreement pursuant to the terms of this Agreement.
 
"Closing Date" shall have the meaning set forth in Section 3.1.
 
"GAAP" shall mean accounting principles generally accepted in the United States,
as in effect from time to time.
 
"Governmental Authority" shall mean any supranational, national, federal,
provincial, state or local judicial, legislative, executive, administrative or
regulatory authority, board, commission, body or instrumentality.
 
"Governmental Authorization" shall mean any approval, certificate, clearance,
consent, exemption, governmental order, license, permit, registration, variance
or other authorization issued, granted, given or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any applicable
Law.
 
"Inventory” and “Inventories" shall mean all inventories of active
pharmaceutical ingredient, work in progress and finished goods of each Product
owned as of the Closing by Seller, and shall include any samples, as set out in
Schedule 5.10.
 
"Law" shall mean any national, federal, territorial, state, provincial,
regional, foreign, municipal or local law (including common law and civil law),
statute, ordinance, rule, regulation, code, treaty, decree, ruling, directive or
order, in each case, of, or issued by, any Governmental Authority.
 
"Liabilities" shall mean any and all debts, liabilities, costs, assessments,
expenses, claims, losses, damages, deficiencies and obligations, whether accrued
or fixed, known or unknown, liquidated or unliquidated, asserted or unasserted,
absolute or contingent, matured or unmatured, determined or determinable, due or
to become due, whenever or however arising (including whether arising out of any
contract, common law or tort based on negligence or strict liability) and
whether or not the same would be required by GAAP to be reflected in financial
statements or disclosed in the notes thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
"Lien" shall mean, with respect to any property, right or other asset, any lien,
security interest, option, mortgage, pledge, condition, assessment, restriction,
adverse claim, levy, charge, hypothecation, easement, title retention clause,
equitable interest, encumbrance, right of first refusal or other restriction or
similar claim of any kind, character or description, whether or not of record,
or any contract to give any of the foregoing, in respect of such property or
asset.
 
"Material Adverse Effect" shall mean any change, effect, event, circumstance,
occurrence or state of facts that, individually or in the aggregate, is or would
reasonably be expected to be materially adverse to (i) the Purchased Assets
taken as a whole or (ii) the ability of Seller to consummate the transactions
contemplated by this Agreement and the Ancillary Agreements; provided, however,
that none of the following changes, effects, events, circumstances, occurrences
or states of facts shall be deemed, either alone or in combination, to
constitute a Material Adverse Effect, or be taken into account in determining
whether a Material Adverse Effect has occurred or would reasonably be expected
to occur: (A) changes or effects in general economic or financial conditions;
(B) changes in Laws or GAAP; (C) changes or effects that generally affect the
pharmaceutical industry; or (D) changes or effects that arise out of or are
attributable to the commencement, occurrence, continuation or intensification of
any war, sabotage, armed hostilities or acts of terrorism.
 
"Party" shall mean Purchaser or Seller individually, as the context so requires,
and the term "Parties" shall mean, collectively, Seller and Purchaser.
 
"Person" shall mean an individual, a limited liability company, a joint venture,
a corporation, a partnership, an association, a Governmental Authority, a trust
or any other entity or organization.
 
"Product" or "Products" shall mean those products set out on Exhibit A.
 
"Product Liability” shall mean liability resulting from a claim by any
individual or Governmental Authority that a Product has caused or is likely to
cause injury or damage as a result of its being defective or inherently
dangerous.
 
"Product Registrations" shall mean the Governmental Authorizations necessary to
permit the development, manufacture, marketing, import, distribution, or sale of
the Products.
 
"Purchased Assets" shall have the meaning set forth in Section 2.1.
 
"Representatives" shall mean, with respect to each Party, its and its
Affiliates' respective parents, directors, officers, employees, attorneys,
accountants, representatives, financial advisors, consultants, agents and others
acting on their behalf.
 
"Retained Liabilities" shall have the meaning set forth in Section 2.4.
 
“1933 Act” means the U.S. Securities Act of 1933, as amended.
 
"Seller Disclosure Letter" shall mean the written disclosure letter delivered
separately by Seller to Purchaser concurrently with the execution and delivery
of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
"Seller Names" shall mean the names, logos and trademarks of Seller and its
Affiliates used with respect to the Products by Seller and its Affiliates prior
to the Closing.
 
"Taxes" shall mean all taxes, charges, duties, fees, levies or other
assessments, including income, excise, property, ad valorem, sales or use, value
added, profits, license, withholding (with respect to compensation or
otherwise), payroll, employment, net worth, capital gains, transfer, stamp,
social security, environmental, occupation and franchise taxes, imposed by any
Taxing Authority, and including any interest, penalties and additions
attributable thereto, and all amounts payable pursuant to an agreement or
arrangement with respect to taxes.
 
"Taxing Authority" shall mean any Governmental Authority exercising any
authority to impose, regulate or administer the imposition of Taxes.
 
"Transferred License" shall mean the License and Supply Agreement entered into
as of the 10th day of April, 2012 by and between Meiji Seika Pharma Co., Ltd.,
and the Seller.
 
 “Transition Services Agreement” shall mean the Transition Services Agreement
executed by the parties as of the Closing Date and attached as Exhibit D.
 
Article II.
Purchase and Sale
 
2.1 Purchase and Sale of Assets.  At the Closing, Purchaser shall purchase and
acquire from Seller, free and clear of all Liens, all of Seller's right, title
and interest in and to the following assets (the "Purchased Assets"):
 
(a) the Assumed Contracts;
 
(b) the Books and Records;
 
(c) the Inventories;
 
(d) the Product Registrations;
 
2.2 Excluded Assets.  Purchaser acknowledges and agrees that it is not acquiring
any right, title or interest in, to or under any other assets, properties or
rights of Seller or any of its Affiliates other than the Purchased Assets.
 
2.3 Assumed Liabilities.  Purchaser agrees, effective at the Closing, to assume
the following:
 
 
(a)
all Liabilities to customers, suppliers or other third parties based solely on
acts relating to the Purchased Assets arising or incurred after the Closing
Date;

 
 
(b)
all Liabilities, including Product Liabilities, arising out of or relating to
any sale of the Product sold by Purchaser, an Affiliate of Purchaser, or a third
party directed by Purchaser after the Closing Date; and

 
 
(c)
all Liabilities relating solely to the return of any Product, without regard to
when such Product was sold, provided, however, that Purchaser shall not be
responsible for any Product Liability related to or arising out of the
distribution, including but not limited to sales, of Product prior to the
Closing Date.

 
 
4

--------------------------------------------------------------------------------

 
 
2.4 Retained Liabilities.  Except as set forth in Section 2.3, Seller shall
retain and, as between Seller and Purchaser, be solely responsible for all
Liabilities, including product Liabilities, to all parties, including customers,
suppliers or other third parties, relating to any sale or disposal of the
Product before the Closing Date or relating to the Purchased Assets arising or
incurred before the Closing Date, and all Liabilities to the extent such
Liabilities are attributable to Seller's breaches or defaults under an Assumed
Contract that occurred prior to the Closing Date.
 
2.5 Purchase Price.  In consideration of the sale and transfer of the Purchased
Assets, Purchaser shall:
 
 
(a)
pay to Seller at the Closing an amount (the "Closing Purchase Price") equal to
US$900,000 in cash and such number of shares of common stock of the Purchaser
equal to fifty point zero eight five percent (50.085%) of the entire issued and
outstanding common stock of the Purchaser (the “Common Stock”), such amount to
be paid by wire transfer of immediately available funds in accordance with
written instructions given to the Purchaser by the Seller; and

 
 
(b)
assume, effective at the Closing, and thereafter satisfy and discharge the
Assumed Liabilities.

 
2.6 Allocation of Purchase Price.  The Parties agree that the Closing Purchase
Price shall be allocated to Inventory, samples and coupons bearing Seller’s
name.  In the event that any Taxing Authority disputes the Parties allocation,
each Party shall promptly notify the other Parties in writing of the nature of
such dispute.
 
2.7  Taxes.
 
 
(a)
United States Taxes - All transfer, documentary sales, use, value-added, gross
receipts, stamp, registration or similar transfer Taxes incurred in connection
with the transfer and sale of the Purchased Assets as contemplated by the terms
of this Agreement, including all recording or filing fees and other similar
costs of Closing that may be imposed, payable, collectible or incurred in
connection with this Agreement and the transactions contemplated hereby and
payable to any local, state or Federal tax agency of the United States shall be
paid by the Purchaser. Purchaser and Seller shall cooperate in timely making all
Tax returns as may be required to comply with applicable Laws.

 
 
(b)
Canada Taxes - All transfer, documentary sales, use, value-added, gross
receipts, stamp, registration or similar transfer Taxes incurred in connection
with the transfer and sale of the Purchased Assets as contemplated by the terms
of this Agreement, including all recording or filing fees and other similar
costs of Closing that may be imposed, payable, collectible or incurred in
connection with this Agreement and the transactions contemplated hereby and
payable to any local, Province, or Federal tax agency of Canada shall be paid by
the Seller. Purchaser and Seller shall cooperate in timely making all Tax
returns as may be required to comply with applicable Laws.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)
All personal property Taxes and assessments on the Purchased Assets for any
taxable period commencing prior to the Closing Date and ending after the Closing
Date shall be prorated on a per diem basis between Purchaser and Seller as of
the Closing. The amount of all such prorations payable by the Party that is not
required to pay such Tax under applicable Law shall be paid to the Party
required to pay such Tax under applicable Law fifteen (15) days before the date
such Tax becomes due and payable and such amount shall be timely remitted to the
applicable Taxing Authority; provided, however, that if such Tax has already
been paid to the Taxing Authority prior to the Closing Date, then such amounts
shall be paid on the Closing Date to the Party required to pay such Taxes under
applicable Law.

 
 
(d)
Each Party shall cooperate and otherwise take commercially reasonable efforts to
obtain appropriate exemptions for or refunds of such Transfer Taxes or property
Taxes and to minimize any such Transfer Taxes or property Taxes.

 
2.8 Risk of Loss.  Prior to the Closing, any loss or damage to the Purchased
Assets from fire, casualty or otherwise shall be the sole responsibility of
Seller. Thereafter, any such loss or damage shall be the sole responsibility of
Purchaser.
 
Article III.
Closing
 
3.1 Closing Date.  The Closing shall take place at such time and place as the
Parties may mutually agree but shall not be unreasonably delayed. The date on
which the Closing occurs is referred to as the "Closing Date".
 
3.2 Closing Deliverables.
 
(a) At the Closing, Seller shall deliver, or cause to be delivered, to
Purchaser:
 
(i)  to the extent it is practicable to do so, physical possession of the
Inventories; and
 
(ii) an executed counterpart of each of the Ancillary Agreements.
 
(b) At the Closing, Purchaser shall deliver, or cause to be delivered, to
Seller:
 
(i) the Closing Purchase Price pursuant to Section 2.5; and
 
(ii) an executed counterpart to each of the Ancillary Agreements.
 
 
6

--------------------------------------------------------------------------------

 
 
Article IV.
Transfer of Product Registrations and Delivery of Books and Records
 
4.1 Notice to FDA.
 
 
(a)
Prior to the expiry of the Transition Services Agreement, Seller shall deliver a
letter or letters and all other necessary forms to the FDA transferring the
rights to the Product Registrations to Purchaser (or its designate) and a letter
or letters and all other necessary forms to the FDA, notifying it of the
transfer of the Product Registrations to Purchaser (or its designate), as well
as any similar letters to any other applicable Governmental Authority.

 
 
(b)
Concurrent with the delivery of a letter or letters by Seller pursuant to
Section 4.1(a) above, Purchaser shall deliver a letter or letters to the FDA
assuming responsibility for the Product Registrations from Seller and a letter
or letters to the FDA, notifying it of the transfer of the Product Registrations
from Seller to Purchaser (or its designate), as well as any similar letters to
any other applicable Governmental Authority.

 
 
(c)
Notwithstanding any delay in transferring the rights to the Product
Registrations to Purchaser (or its designate), as between the Parties, Purchaser
shall be exclusively responsible for, and shall discharge all liabilities
related to, the manufacture, packaging, labeling, promotion, handling or sale of
the Products by or on behalf of Purchaser after the Closing.

 
4.2 Books and Records Delivery.  As soon as practical after the Closing Date and
in no event after the expiration of the Transition Services Agreement, Seller
shall deliver to Purchaser (or its designate), in physical and electronic form,
all Books and Records prepared in connection with, supporting or otherwise
relating to the Product or Product Registrations, including all correspondence
between Seller or any of its representatives and the applicable Governmental
Authority, all currently approved or required packaging or labelling and any
other existing files and dossiers, in each case to the extent relating to any
Product Registration or to the underlying data or information used to support,
maintain or obtain marketing authorization of the underlying Product.
 
4.3 Commercially Reasonable Efforts.  Seller shall use all commercially
reasonable efforts to complete the transfer of each Product Registration as
promptly as practicable after the Closing.  Purchaser and its Affiliates shall
use all commercially reasonable efforts to assist Seller in the transfer of the
Product Registrations, accept the transfer of the Product Registrations and
formalize with Seller and any applicable Governmental Authority, as promptly as
practicable after the Closing Date, all necessary documents. Following such
transfer, Seller shall not retain any rights in any Product Registration.
 
Article V.
Representations and Warranties of Seller
 
Seller represents and warrants to Purchaser as follows:
 
5.1 Organization. Seller is a corporation duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2 Authority.  Seller has all requisite company or corporate power and
authority to own and operate the Purchased Assets, to execute and deliver this
Agreement and the Ancillary Agreements and to perform its obligations hereunder
and thereunder. The execution and delivery by Seller of this Agreement and the
Ancillary Agreements and the performance by Seller of its obligations hereunder
and thereunder have been duly authorized by all requisite company or corporate
action on the part of Seller.
 
5.3 Non-Contravention. The execution and delivery of, and the performance of the
actions contemplated by this Agreement and each Ancillary Agreement by Seller,
will not violate any provision, conflict with, or result in the breach of any
Assumed Contract, or result in a breach of any applicable Law.
 
5.4 Governmental Authorization. Seller has obtained all Governmental
Authorizations required by or with respect to Seller or the Purchased Assets in
connection with the execution and delivery of this Agreement or any Ancillary
Agreement or the consummation of the transactions contemplated hereby and
thereby.
 
5.5 Legal Proceedings.  There is no pending or threatened, complaint, claim,
action, suit, case, litigation, proceeding, charge, criminal prosecution,
investigation, arbitration, mediation or alternative dispute resolution
proceeding by or before a Governmental Authority relating to the Purchased
Assets.
 
5.6 Compliance with Laws.
 
 
(a)
Since March 7, 2012 the Seller has been in compliance in all material respects
with, and the Seller is not under investigation by a Governmental Authority with
respect to any material violation of, any Law applicable to the Purchased
Assets.

 
 
(b)
All Product Registrations have been duly obtained and are in full force and
effect, and Seller is in compliance in all material respects with each Product
Registration held by it with respect to the Products.

 
5.7 Assumed Contracts.
 
 
(a)
The Assumed Contracts are valid and binding agreements of Seller and are in full
force and effect; no party thereto is in default or breach in any material
respect under the terms of, or has provided any written notice of any intention
to terminate or modify, any Assumed Contract.

 
 
(b)
Seller has provided Purchaser a complete and accurate copy of each Assumed
Contract, including all modifications and amendments thereto and waivers
thereunder.

 
5.8 Intellectual Property.
 
 
(a)
Seller is the sole and exclusive licensee of all the intellectual property
covered by the Transferred License. Seller has not granted any rights or
licenses of any kind relating to any such intellectual property and has not
itself challenged the validity of such intellectual property.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)
No third party is infringing any intellectual property covered by the
Transferred License.

 
 
(c)
The manufacture and sale of the Products does not infringe any intellectual
property of any Person.

 
 
(d)
Seller has all necessary rights to grant to Purchaser the rights to the Seller
Names pursuant to Section 7.

 
5.9 Title to Purchased Assets.  Seller owns the Purchased Assets free and clear
of all Liens.
 
5.10 Inventories.  All Inventories that are finished goods of a quality and
quantity usable and saleable in the ordinary course of business consistent with
past practice and owned free and clear of all encumbrances, conform to all
applicable specifications in, and have been manufactured in compliance with, all
applicable Governmental Authorizations.
 
5.11 Suppliers.  There are no suppliers of Inventory other than those that are
party to Assumed Contracts.
 
5.12 Tax Matters.
 
 
(a)
Seller has paid on a timely basis all Taxes relating to the Purchased Assets
that are due and payable. There are no Liens with respect to Taxes on any of the
Purchased Assets, other than statutory Liens for current Taxes not yet due and
payable.

 
 
(b)
There are no pending or threatened audits, investigations, disputes, notices of
deficiency, claims or other actions or proceedings for or relating to any Taxes
of Seller which would reasonably be expected to result in any Liens on any
Purchased Asset or result in any material liability of Purchaser for any Tax.

 
5.13 Regulatory Matters.
 
 
(a)
Seller holds all Product Registrations required by any Governmental Authority
and all such Product Registrations are valid and in full force and effect. There
has not occurred any violation of, default (with or without notice or lapse of
time or both) under, or event giving to any Governmental Authority any right of
termination or cancellation of any Product Registration. No event has occurred
that would reasonably be expected to result in the revocation, cancellation,
non-renewal or adverse modification of any Product Registration, except as would
not be material with respect to the Products and the Purchased Assets.

 
 
(b)
Seller has completed and filed all reports, documents, claims, permits and
notices required by any Governmental Authority in order to maintain the Product
Registrations. All such reports, documents, claims, permits and notices were
complete and accurate in all material respects on the date filed (or were
corrected in or supplemented by a subsequent filing). Neither Seller, nor to
Seller's Knowledge, any representative or distributor of Seller has been
convicted of any crime or engaged in any conduct for which debarment is mandated
by 21 U.S.C. § 335a(a) or authorized by 21 U.S.C. § 335a(b) or any similar Law.

 
 
9

--------------------------------------------------------------------------------

 
 
 
(c)
Seller has not voluntarily or involuntarily initiated or caused to be initiated
any recall "dear doctor" letter relating to an alleged lack of safety, efficacy
or regulatory compliance of any Product.

 
 
(d)
Neither Seller nor any other Person has received any written notice that any
Governmental Authority has:

 
(i)  
commenced, or threatened to initiate, any action to request the recall of any
Product;

 
(ii)  
commenced, or threatened to initiate, any action to enjoin manufacture or
distribution of any Product; or

 
(iii)  
issued any demand letter, finding of deficiency or non-compliance or adverse
inspection report (including any FDA Form 483s, FDA Notices of Adverse Findings,
Untitled Letters, or Warning Letters) in respect of any Product, except as would
not be material with respect to the Products and the Purchased Assets.

 
 
(e)
Neither the Seller nor any other Person has received any warning letter from the
FDA or any other Governmental Authority regarding inappropriate advertising or
marketing of any Product or any written notice of any actual or potential
violation of Law, except as would not, individually or in the aggregate, have a
Material Adverse Effect.

 
 
(f)
There have been no material audits, inspections or investigations of records by
a Governmental Authority (other than in respect of Taxes) relating to the
Purchased Assets.

 
5.14 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finders or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.
 
5.15 Personnel. All of the personnel listed on Section 5.15 of the Disclosure
Letter are employees in good standing with Seller. Seller has made available to
Purchaser a schedule setting forth the compensation earned by each of the
Personnel as of the date of Closing.
 
5.16 No Public Sale or Distribution. Seller is acquiring the Common Stock for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the 1933 Act.
 
5.17 Accredited Investor Status. Seller is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D of the 1933 Act.
 
5.18 Reliance on Exemptions. Seller understands that the Common Stock is being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that
Purchaser is relying in part upon the truth and accuracy of, and Seller’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of Seller set forth herein in order to determine the
availability of such exemptions and the eligibility of Seller to acquire the
Common Stock.
 
 
10

--------------------------------------------------------------------------------

 
 
5.19 Information. Seller has been furnished with all materials relating to the
business, finances and operations of Purchaser and materials relating to the
offer and sale of the Common Stock which have been requested by Seller,
including a copy of Purchaser’s most recent Annual Report on Form 10-K,
Quarterly Reports on Form 10-Q and current reports on Form 8-K, if any. Seller
has been afforded the opportunity to ask questions of, and receive answers from,
Purchaser concerning the offer and sale of the Common Stock and to obtain any
additional information Seller has requested which is necessary to verify the
accuracy of the information furnished to Seller concerning Purchaser and such
offering. Seller understands that its investment in the Common Stock involves a
high degree of risk. Seller understands that Purchaser is a start-up company and
has not generated revenues from business operations. Seller has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Common
Stock.
 
5.20 No Governmental Review. Seller understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Common Stock or the fairness or
suitability of the investment in the Common Stock nor have such authorities
passed upon or endorsed the merits of the offering of the Common Stock.
 
5.21 Transfer or Resale. Seller understands that (i) the Common Stock has not
been and is not being registered under the 1933 Act, or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) Seller shall have delivered to Purchaser
(if requested by Purchaser) an opinion of counsel to Seller, in a form
reasonably acceptable to Purchaser, to the effect the such Common Stock to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) Seller provides Purchaser with
reasonable assurance the such Common Stock can be sold, assigned or transferred
pursuant to Rule 144 promulgated under the 1933 Act; (ii) any sale of the Common
Stock made in reliance on Rule 144 may be made only in accordance with the terms
of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Common Stock under circumstances in which Seller or person through whom the sale
is made) may be deemed to be an underwriter (as that term is defined in the 1933
Act) may require compliance with some other exemption under the 1933 Act, or the
rules and regulations of the Securities and Exchange Commission promulgated
thereunder; and (iii) neither Purchaser nor any other person is under any
obligation to register the Common Stock under the 1933 Act, or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.


5.22 Legends. Seller understands that the certificate or certificates
representing the Common Stock shall bear any legend required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form:
 
 
11

--------------------------------------------------------------------------------

 


NEITHER THE ISSUANCE AND SALE OF THE COMMON STOCK REPRESENTED BY THIS
CERTIFICATE HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE COMMON STOCK MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE COMMON STOCK UNDER THE U.S. SECURITIES
ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.


Article VI.
Representations and Warranties of Purchaser
 
Purchaser represents and warrants to Seller as follows:
 
6.1 Organization.  Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada.
 
6.2 Authority; Binding Effect.  Purchaser has all requisite corporate power and
authority to own and operate its properties and assets, to execute and deliver
this Agreement and the Ancillary Agreements and to perform its obligations
hereunder and thereunder. The execution and delivery by Purchaser of this
Agreement and the Ancillary Agreements and the performance by Purchaser of its
obligations hereunder and thereunder have been duly authorized by all requisite
corporate action on the part of Purchaser.
 
6.3 Issuance of Common Stock. The issuance of the Common Stock to Seller has
been duly authorized and when issued in accordance with the terms of this
Agreement will be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, liens and charges with respect to the
issue thereof. Subject to the accuracy of the representations made by Seller in
Article V, the offer and issuance by the Common Stock is exempt from
registration under the 1933 Act.
 
6.4 Non-Contravention. The execution and delivery of, and the performance of the
actions contemplated by this Agreement and each Ancillary Agreement by Purchaser
will not violate any applicable Law.
 
6.5 Governmental Authorization. Purchaser has obtained all Governmental
Authorizations required by or with respect to Purchaser in connection with the
execution and delivery of this Agreement or any Ancillary Agreement or the
consummation of the transactions contemplated hereby and thereby.
 
6.6 Brokers.  A broker, finder or investment banker is entitled to a brokerage,
finders or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Purchaser.  Purchaser is responsible for any such fee or commission set forth in
this Section.
 
Article VII.
Covenants
 
7.1 Information and Documents.  Purchaser and Seller will retain all Books and
Records pertinent to the Purchased Assets relating to Tax matters until the
expiration of the applicable period for assessment under applicable Laws (giving
effect to any and all extensions or waivers), and, if relating to other than Tax
matters, for the period specified under such retaining Party's document
retention policy or, if longer, the longest period specified under applicable
Laws.
 
 
12

--------------------------------------------------------------------------------

 
 
7.2 Trade Notification.  Seller and Purchaser shall consult with each other on
the timing, method, form and content of notifications to customers and suppliers
of the transactions contemplated by this Agreement, and shall consider in good
faith any comments or proposed changes received from the other.
 
7.3 Use of Seller Names.  Seller hereby grants Purchaser the exclusive right and
license to use the Seller Names solely to the extent necessary to allow
Purchaser to market, distribute and sell the Products, utilizing the labels and
packaging and coupons included in the Purchased Assets bearing such Seller
Names.  Post-Closing, the Seller shall not use any Seller Names or any variation
thereof or any name containing “Vansen Pharma” with respect to its business,
products, website or any promotion materials and shall, as soon as reasonably
practical after Closing and in any event prior to expiry of the Transition
Services Agreement, change its corporate name.  The Seller shall take all
necessary steps and corporate proceedings in order to assist in, and consent to,
the Purchaser’s change of name to “Vansen Pharma” or any variation thereof.
 
7.4 Further Assurances.  Following the Closing and, for no further
consideration, each of the Parties shall, and shall cause its Affiliates to,
execute, acknowledge and deliver such assignments, transfers, consents,
assumptions and other documents and instruments and take such other commercially
reasonable actions as may reasonably be requested to assign, convey or transfer
to or vest in Purchaser and its designated Affiliates the Purchased Assets and
the Assumed Liabilities contemplated by this Agreement to be transferred or
assumed.
 
7.5 Bulk Transfer Laws.  Purchaser acknowledges that Seller and its Affiliates
have not taken, and do not intend to take, any action required to comply with
any applicable bulk sale or bulk transfer Laws or similar Laws and hereby waives
compliance therewith.  Seller acknowledges that Purchaser and its Affiliates
have not taken, and do not intend to take, any action required to comply with
any applicable bulk sale or bulk transfer Laws or similar Laws and hereby waives
compliance therewith.
 
7.6 Licenses and Additional Rights.  To the extent that Seller has any right,
asset or other property, whether tangible or intangible, but excluding any
contract, license, agreement or commitment, that is necessary with respect to
the Products and the Purchased Assets following the Closing in a manner
consistent with Seller's conduct with respect to the Products and the Purchased
Assets as of the date hereof, and would be a Purchased Asset hereunder but for
the fact such right, asset or other property is not used primarily with respect
to the Products by Seller prior to the Closing, Seller shall use commercially
reasonable efforts to enter into an arrangement under which Purchaser is
provided the benefits of such right, asset or other property and assumes any
related obligations, provided, however that Seller shall have no obligation to
make any payments to third parties in performing its obligations under this
Section.
 
7.7 Financial Statements. From and after the Closing, Seller shall use its best
efforts to (a) assist Purchaser in the prompt and timely preparation of such
financial statements and pro forma financial information with respect to the
business relating to the Purchased Assets for such pre-Closing periods as
Purchaser shall reasonably request to comply with its financial reporting
requirements pursuant to rules and regulations of the United States Securities
and Exchange Commission, including Regulation S-X, (b) provide any consent
necessary for the filing of such financial statements referred to in (a), and
(c) provide such customary representation letters as are necessary in connection
therewith.
 
7.8 Conduct of Business Post Closing. From Closing until expiry of the
Transitional Service Agreement, the Seller, as agent of the Purchaser and
subject to the control of and direction of the Purchaser, shall conduct the
business related to the Purchased Assets (a) as carried on by the Seller prior
to Closing, (b) consistent with past practice of the Seller, (c) in the ordinary
course of normal day-to-day operations, and (d) in accordance with the
Transition Services Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
Article VIII.
Indemnification
 
8.1 Indemnification by Seller.  Subject to the provisions of this Article VIII,
Seller will defend, indemnify and hold harmless Purchaser, its successors and
assigns (each a "Purchaser Indemnified Party"),  from and against any and all
penalties, assessments, fines, fees, suits, actions, causes of action,
judgments, Taxes, awards and Liabilities, including reasonable attorneys' fees
(collectively, "Losses") arising from or relating to the following:
 
(a)  
any Retained Liability as defined in Section 2.4;

 
(b)  
any breach by Seller of any of its covenants or agreements contained in this
Agreement; and

 
(c)  
any breach of any representation or warranty of Seller contained in this
Agreement.

 
8.2 Indemnification by Purchaser.  Subject to the provisions of this Article
VIII, Purchaser agrees to defend, indemnify and hold harmless Seller, its
successors and assigns (each a "Seller Indemnified Party"), from and against any
and all Losses arising from or relating to the following:
 
(a)  
any Assumed Liability as defined in Section 2.3;

 
(b)  
any breach by Purchaser of any of its covenants or agreements contained in this
Agreement; or

 
(c)  
any breach of any representation or warranty of Purchaser contained in this
Agreement.

 
8.3 Notice of Claims.  If any of the Persons to be indemnified under this
Article VIII (the "Indemnified Party") has suffered or incurred any Loss, the
Indemnified Party shall so notify the Party from whom indemnification is sought
(the "Indemnifying Party") promptly in writing, describing such Loss, the amount
or estimated amount thereof, if known or reasonably capable of estimation, and
the method of computation of such Loss, all with reasonable particularity and
containing a reference to the provisions of this Agreement or any other
agreement, instrument or certificate delivered pursuant hereto in respect of
which such Loss shall have occurred. If any claim, action, suit or proceeding
(in equity or at law) is instituted by a third party with respect to which the
Indemnified Party intends to claim any Loss under this Article VIII (a
"Third-Party Claim"), the Indemnified Party shall promptly notify the
Indemnifying Party of such claim, action, suit or proceeding and offer to tender
to the Indemnifying Party the defense of such claim, action, suit or proceeding.
A failure by the Indemnified Party to give notice and to offer to tender the
defense of any claim, action, suit or proceeding in a timely manner pursuant to
this Section shall not limit the obligation of the Indemnifying Party under this
Article VIII, except to the extent such Indemnifying Party is actually
prejudiced thereby.
 
 
14

--------------------------------------------------------------------------------

 
 
8.4 Third-Party Claims.
 
 
(a)
If an Indemnified Party gives notice pursuant to Section 8.3 of the assertion of
a Third-Party Claim, the Indemnifying Party shall be entitled to participate in
the defense of such Third-Party Claim and, to the extent that it wishes (unless
the Indemnifying Party is also a Person against whom the Third-Party Claim is
made and the Indemnified Party determines in good faith upon advice of outside
counsel that joint representation would be inappropriate), to assume the defense
of such Third-Party Claim with counsel of its choice.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such Third-Party Claim, the Indemnifying Party shall not, so long as
it diligently conducts such defense, be liable to the Indemnified Party under
this Article VIII for any fees of other counsel or any other expenses with
respect to the defense of such Third-Party Claim, in each case subsequently
incurred by the Indemnified Party in connection with the defense of such
Third-Party Claim, other than reasonable costs of investigation.  If the
Indemnifying Party assumes the defense of a Third-Party Claim, (w) such
assumption will conclusively establish for purposes of this Agreement that the
claims made in that Third-Party Claim are within the scope of and subject to
indemnification, (x) no compromise or settlement of such Third-Party Claim may
be effected by the Indemnified Party without the Indemnifying Party's consent,
(y) no compromise or settlement of such Third-Party Claim may be effected by the
Indemnifying Party without the Indemnified Party's consent unless (A) there is
no finding or admission that the Indemnified Party violated any Law or any
rights of any Person and (B) the sole relief provided is monetary damages that
are paid in full by the Indemnifying Party; and (z) the Indemnified Party shall
have no liability with respect to any compromise or settlement of such
Third-Party Claims effected without its consent.  If notice is given to an
Indemnifying Party of the assertion of any Third-Party Claim and the
Indemnifying Party does not, within twenty (20) days after the Indemnified
Party's notice is given, give notice to the Indemnified Party of its election to
assume the defense of such Third-Party Claim, the Indemnifying Party will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Party.

 
 
(b)
The Indemnifying Party shall permit the Indemnified Party to participate in, but
not control, the defense of any such Third-Party Claim through counsel chosen by
the Indemnified Party; provided, that the fees and expenses of such counsel
shall be borne by the Indemnified Party.

 
 
(c)
With respect to any Third-Party Claim subject to indemnification under this
Article VIII, (i) each of the Indemnified Party and the Indemnifying Party, as
the case may be, shall keep the other fully informed in all material respects of
the status of such Third-Party Claim and any related proceedings at all stages
thereof where such Person is not represented by its own counsel, and (ii) the
parties agree to render to each other such assistance as they may reasonably
require of each other and to cooperate in good faith with each other to defend
any Third-Party Claim.

 
 
15

--------------------------------------------------------------------------------

 
 
8.5 Survival. The representations and warranties contained herein shall survive
for eighteen (18) months following the Closing Date. Any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the Indemnified Party to the Indemnifying Party on or
prior to eighteen months (18) following the Closing Date shall survive until
finally resolved.
 
8.6 Right of Setoff.  Upon notice specifying in reasonable detail the basis
therefor, either Purchaser or Seller may set off any amounts due or payable
pursuant to this Article VIII against amounts otherwise due or payable under
this Agreement. The exercise of such right of setoff by Purchaser or Seller in
good faith, whether or not ultimately determined to be justified, will not
constitute an event of default hereunder.
 
8.7 Sole Remedy.  Subject to Section 10.10, each Party acknowledges and agrees
that the remedies provided for in this Article VIII shall be its sole and
exclusive remedy with respect to the subject matter of this Agreement.
Notwithstanding anything to the contrary contained in the foregoing, nothing
herein shall (a) limit the liability of any Party for knowing and intentional
fraud or willful misconduct or (b) prevent or restrict any Person who is a party
to any Ancillary Agreement from obtaining monetary damages or any other legal or
equitable relief in connection with the breach of such agreement.
 
8.8 Indemnity Payments.  In the event that any Party agrees to or is determined
to have an obligation to reimburse the other Party for Losses as provided in
this Article VIII, the Indemnifying Party shall promptly pay such amount to the
Indemnified Party in U.S. dollars via wire transfer of immediately available
funds to the accounts specified in writing by the Indemnified Party.  All
payments made pursuant to this Article VIII shall be treated for Tax purposes as
an adjustment to the Purchase Price, unless otherwise required by applicable
Law.
 
8.9 No Consequential Damages.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, NO PARTY TO THIS AGREEMENT OR ANY ANCILLARY AGREEMENT SHALL BE
LIABLE TO OR OTHERWISE RESPONSIBLE TO THE OTHER PARTY OR ANY AFFILIATE OF THE
OTHER PARTY FOR LOST REVENUES OR PROFITS OR INCIDENTAL, CONSEQUENTIAL, PUNITIVE
OR EXEMPLARY DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR ANY
ANCILLARY AGREEMENT OR THE PERFORMANCE OR BREACH HEREOF OR THEREOF OR ANY
LIABILITY RETAINED OR ASSUMED HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT THAT
SUCH DAMAGES WERE ACTUALLY PAID TO A THIRD PARTY PURSUANT TO A THIRD PARTY
CLAIM.
 
Article IX.
Product Returns and Rebates
 
9.1 Product Returns. Purchaser shall, or shall cause all of its distributors to,
process and be financially responsible for all returns of Products made after
the Closing Date.  To be clear, Purchaser shall not be responsible for any
Product Liability related to or arising out of the distribution of Product prior
to the Closing Date.
 
 
16

--------------------------------------------------------------------------------

 
 
9.2 Government Rebates. Responsibility for rebates pursuant to any government
rebate programs with respect to government claims for Products ("Government
Rebates") shall be allocated between Seller and Purchaser as follows:
 
 
(a)
Seller shall be responsible for all Government Rebates with respect to Products
dispensed to patients on or prior to the Closing Date.

 
 
(b)
Purchaser shall be responsible for all Government Rebates with respect to
Products dispensed to patients beginning on the day following the Closing Date.

 
 
(c)
Purchaser shall have the right to request through Seller any claims level data
(dispense date) contained in any report from a state rebate program which shall
be used for purposes of determining the date of such claim or for state rebate
dispute purposes. In the event Purchaser determines an invoice or claim for a
Government Rebate should be disputed, Seller shall cooperate with Purchaser to
dispute such claim or invoice.

 
 
(d)
To the extent that information related to Government Rebates is received with
respect to the calendar quarter that includes the Closing Date, and such
information does not include a dispense date, (i) Seller shall be responsible
for the amount of such Government Rebates which shall be equal to the product of
(x) a fraction, the numerator of which is the number of days in the period
beginning the first day of such calendar quarter and ending on the Closing Date,
and the denominator of which is the number of days in such calendar quarter, and
(y) the amount of the Government Rebate and (ii) Purchaser shall be responsible
for the amount of such Government Rebates which shall be equal to the product of
(x) one (1) minus the fraction determined pursuant to clause (i)(x) above and
(y) the amount of the Government Rebate.



9.3 Commercial Rebates. Responsibility for commercial rebates with respect to
Products ("Commercial Rebates") shall be allocated between Seller and Purchaser
as follows:
 
 
(a)
Seller shall be responsible for all Commercial Rebates with respect to Products
dispensed to patients on or prior to the Closing Date.

 
 
(b)
Purchaser shall be responsible for all Commercial Rebates with respect to
Products dispensed to patients beginning on the date following the Closing Date.

 
 
(c)
To the extent that information related to Commercial Rebates is received with
respect to the calendar quarter that includes the Closing Date, and such
information does not include a dispense date, (i) Seller shall be responsible
for the amount of such Commercial Rebates which shall be equal to the product of
(x) a fraction, the numerator of which is the number of days in the period
beginning the first day of such calendar quarter and ending on the Closing Date,
and the denominator of which is the number of days in such calendar quarter, and
(y) the amount of the Commercial Rebate and (ii) Purchaser shall be responsible
for the amount of such Commercial Rebates which shall be equal to the product of
(x) one (1) minus the fraction determined pursuant to clause (i)(x) above and
(y) the amount of the Commercial Rebate.

 
 
17

--------------------------------------------------------------------------------

 
 
9.4 Misdirected Claims.
 
 
(a)
If Purchaser or Seller (the "Non-Responsible Party") receives an invoice with
respect to a Government Rebate, a Commercial Rebate or a chargeback claim that
is the responsibility of the other Party (the "Responsible Party"), such
Non-Responsible Party shall promptly provide a copy of such invoice to the
Responsible Party and such Responsible Party shall have fifteen (15) days
following receipt of such invoice to notify the Non-Responsible Party that it
intends to dispute such invoice. If the Responsible Party does not so notify the
Non-Responsible Party within such fifteen (15) day period, such Non-Responsible
Party shall be permitted to remit payment in respect of such invoice on the
Responsible Party's behalf and the Responsible Party shall reimburse the
Non-Responsible Party for such payment. If the Responsible Party provides such
notice to the Non-Responsible Party within such fifteen (15) day period then the
Responsible Party shall promptly initiate a dispute of such invoice at its sole
cost and expense and shall be liable for all reasonable costs and expenses
(including reasonable attorney fees) of the Non-Responsible Party required to
prosecute the disputed invoice. In the event that an invoice is disputed under
this Section by the Responsible Party, the Non-Responsible Party shall not remit
payment in respect of such invoice without the Responsible Party's prior written
consent; provided, however, that any late fees, interest or other penalties that
are ultimately owing due to delayed payment on such invoice shall be satisfied
by the Responsible Party; and provided further that notwithstanding the
foregoing, the Non-Responsible Party may, in its sole discretion, pay any such
disputed invoice without the consent of the Responsible Party, but in such case
the Non-Responsible Party shall be entitled to reimbursement by the Responsible
Party only with respect to amounts if any, that are finally owing following
settlement of the related dispute.

 
 
(b)
To the extent that a Non-Responsible Party remits a payment payable by the
Responsible Party, the Responsible Party shall reimburse the Non-Responsible
Party on or before the date that is thirty (30) days following receipt of such
invoices from such Non-Responsible Party; provided, however, that such invoices
describe in reasonable detail the payments made by such Non-Responsible Party.

 
9.5 Reporting. Each Party shall use its commercially reasonable efforts to (A)
file all necessary documentation with Governmental Authorities required as a
result of the transactions contemplated by this Agreement and (B) reasonably
assist the other Party in implementing the allocation of liability and financial
and legal responsibility set forth in this Section.
 
9.6 Coupon Rebates.  The Parties acknowledge that there are no cash balances of
deposits and prepaid amounts on hand with any provider of coupon related
services.  Responsibility for coupon rebates with respect to Products (“Coupon
Rebates”) shall be allocated between Seller and Purchaser as follows:
 
 
18

--------------------------------------------------------------------------------

 
 
 
(a)
Seller shall be responsible for all Coupon Rebates with respect to Products
dispensed to patients on or prior to the Closing Date.

 
 
(b)
Purchaser shall be responsible for all Coupon Rebates with respect to Products
dispensed to patients beginning on the date following the Closing Date.

 
 
(c)
To the extent that information related to Coupon Rebates is received with
respect to the month that includes the Closing Date, and such information does
not include a dispense date, (i) Seller shall be responsible for the amount of
such Coupon Rebates which shall be equal to the product of (x) a fraction, the
numerator of which is the number of days in the period beginning the first day
of such month and ending on the Closing Date, and the denominator of which is
the number of days in such month, and (y) the amount of the Coupon Rebate and
(ii) Purchaser shall be responsible for the amount of such Coupon Rebates which
shall be equal to the product of (x) one (1) minus the fraction determined
pursuant to clause (i)(x) above and (y) the amount of the Coupon Rebate.

 
Article X.
Miscellaneous
 
10.1 Notices.  Notices or other communications required or permitted hereunder
shall be deemed to have been sufficiently given (a) four (4) Business Days
following deposit in the mails if sent by registered or certified mail, postage
prepaid; (b) when sent, if sent by facsimile transmission; (c) when delivered,
if delivered personally to the intended recipient; and (d) one (1) Business Day
following deposit with an overnight courier service, in each case addressed as
follows:
 
to Seller:
 
Vansen Pharma, Inc.
1600-3500 boul. De Maisonneuve O.,
Westmount, Quebec, CANADA, H4Z 3C1
Attention:  Dr. Patrick Frankham, Ph. D.


to Purchaser:
 
Okana Ventures, Inc.
 
101 Convention Center Dr. Ste 700, Las Vegas, Nevada, NV89109
 
Attention: The Chief Executive Officer
 
 
19

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
 
Norton Rose Canada LLP
3800, 200 Bay Street
Toronto, ON M5J 2Z4
Attention:  Marvin Singer
Email: marvin.singer@nortonrosefulbright.com


10.2 Amendment; Waiver.  Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed (a) in
the case of an amendment, by Purchaser and Seller and (b) in the case of a
waiver, by the Party against whom the waiver is to be effective. No failure or
delay by any Party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
10.3 Assignment.  No Party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
Parties, except that each Party may, without any other Party's consent, assign
its rights or obligations to an Affiliate; provided, however, that no such
assignment by any Party shall relieve such Party of any of its obligations
hereunder.
 
10.4 Entire Agreement.  This Agreement, together with the Ancillary Agreements,
contains the entire agreement among the Parties with respect to the subject
matters hereof and thereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters which shall remain
in full force and effect for the term provided for therein.
 
10.5 Parties in Interest.  This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.
 
10.6 Public Disclosure.  Any press releases announcing the execution of this
Agreement or the consummation of the transactions contemplated hereby shall be
issued in such form as mutually agreed upon by Seller and Purchaser. Except as
may be required to comply with the requirements of any applicable Laws or the
rules and regulations of each stock exchange upon which the securities of
Purchaser or Seller are listed, if any (in which case such Party shall promptly
notify the other Parties and provide the other Parties with a copy of the
contemplated disclosure prior to submission or release, as the case may be,
unless notifying is impracticable due to circumstances beyond such Party's
control), no other press release or similar public announcement or communication
shall, at any time, be made by Purchaser or Seller or caused to be made by them
concerning this Agreement or the transactions contemplated hereby unless the
disclosing Party shall have consulted with the other Parties in advance with
respect thereto and such other Parties consent in writing to such release,
announcement or communication.  Notwithstanding anything to the contrary in the
foregoing, each Party shall be permitted to make such releases or public
announcements or communications to the extent consistent with previous
disclosures made in accordance with this Section.
 
10.7 Expenses.  Except as otherwise provided in this Agreement, whether or not
the Closing takes place, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs and expenses.
 
 
20

--------------------------------------------------------------------------------

 
 
10.8 Governing Law; Jurisdiction; No Jury Trial.
 
 
(a)
The interpretation and construction of this Agreement, and all matters relating
hereto, shall be governed by the Laws of New York without regard to the choice
of Law principles thereof.

 
 
(b)
EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY SUCH
ACTION PERMITTED HEREUNDER.

 
10.9 Arbitration; Mediation.
 
 
(a)
Any dispute, controversy or claim involving any Party or its Affiliates arising
out of or relating to this Agreement or any Ancillary Agreements (a "Dispute"),
shall first be submitted to a senior business person of each of Purchaser and
Seller, each with authority to resolve the Dispute. If such Persons cannot
resolve the Dispute within thirty (30) days after notice of a Dispute, either
Party may submit such Dispute to nonbinding mediation in accordance with the
Commercial Mediation Procedures of the American Arbitration Association ("AAA").
Such mediation shall be attended on behalf of each Party by a senior business
person with authority to resolve the Dispute.  Any period of limitations that
would otherwise expire between the initiation of a mediation and its conclusion
shall be extended until twenty (20) days after the conclusion of the
mediation.  The costs of mediation shall be shared equally by the parties to the
mediation.

 
 
(b)
The Panel shall decide the Dispute in accordance with the substantive law of New
York. THE PANEL SHALL NOT AWARD EITHER PARTY NON-COMPENSATORY, INCIDENTAL,
CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, EXCEPT AS MAY BE REQUIRED BY
APPLICABLE LAW, UNLESS SUCH PARTY IS SEEKING SUCH TYPE OF DAMAGES ON THE BASIS
THAT IT WAS REQUIRED TO PAY SUCH TYPE OF DAMAGES TO A THIRD PARTY. The award of
the Panel may be entered in any court of competent jurisdiction.

 
 
(c)
The costs of the arbitration including the fees and expenses of the Panel and
reasonable attorneys' fees and expenses shall be borne by the non-prevailing
Party and awarded by the Panel in the award.  In determining the reasonableness
of the attorneys fees the Panel shall take into account all relevant facts and
circumstances, including but not limited to the amount of damages sought and the
amount of the award.

 
10.10 Remedies.  Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a Party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity, upon such
Party.
 
10.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and which together shall constitute
one and the same agreement and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Party, it being understood that both Parties need not sign the same counterpart.
The exchange of copies of this Agreement or amendments thereto and of signature
pages by facsimile transmission or by email transmission in portable document
format, or similar format, shall constitute effective execution and delivery of
such instrument(s) as to the Parties and may be used in lieu of the original
Agreement or amendment for all purposes.  Signatures of the Parties transmitted
by facsimile or by email transmission in portable document format, or similar
format, shall be deemed to be original signatures for all purposes.
 
 
21

--------------------------------------------------------------------------------

 
 
10.12 Headings.  The heading and section references herein and the table of
contents hereto are for convenience purposes only, do not constitute a part of
this Agreement and shall not be deemed to limit or affect any of the provisions
hereof.
 
10.13 Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any term or other
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid, illegal or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity, illegality or unenforceability, nor shall such invalidity,
illegality or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.
 
10.14 Currency.  All monies set forth in this Agreement are to be properly paid
in United States (U.S.$) currency.
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchaser and Seller have caused this Agreement to be signed
by their respective officers thereunto duly authorized as of the date first
written above.
 
[img_ex10101.jpg]
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PRODUCTS
 
1.
10122-0801-20 Spectracef® (cefditoren pivoxil) film coated Tablets 200mg 20
Tablets in 1 Blister Pack

 
2.
10122-0802-02 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 2
Tablets in 1 Blister Pack

 
3.
10122-0802-20 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 20
Tablets in 1 Blister Pack

 
4.
10122-0802-28 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 28
Tablets in 1 Blister Pack

 
5. 
24486-0801-20 cefditoren pivoxil film coated Tablets 200mg 20 Tablets in 1
Blister Pack

 
6. 
24486-0802-20 cefditoren pivoxil film coated Tablets 400mg 20 Tablets in 1
Blister Pack

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
ASSIGNMENT AND ASSUMPTION AGREEMENT - ASSUMED CONTRACTS
 
ASSIGNMENT AND ASSUMPTION AGREEMENT, entered into on July 30, 2013 by and among
Okana Ventures, Inc., 101 Convention Center Dr. Ste 700, Las Vegas, Nevada,
NV89109 ("Purchaser") and Vansen Pharma, Inc. 1600-3500 boul. De Maisonneuve O.,
Westmount, Québec, CANADA, H4Z 3C1 ("Seller").
 
WITNESSETH
 
WHEREAS, the Purchaser and the Seller are parties to an Asset Purchase Agreement
dated July 30, 2013 by and between Purchaser and Seller (the “Agreement”).
 
WHEREAS, pursuant to the Agreement, the Seller agreed to assign and the
Purchaser agreed to assume certain contracts of the Seller, including those
listed on Schedule 2.1(a) attached to this Assignment and Assumption (the
“Transferred Contracts”).
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Purchaser and the Seller hereby agree as follows:
 
1. Effective from and after the Closing, the Seller hereby assigns to the
Purchaser, free and clear of all Liens, the Transferred Contracts.
 
2. Effective from and after the Closing, the Purchaser hereby assumes the
Transferred Contracts.
 
3. This Assignment and Assumption Agreement shall be construed and enforced in
accordance with applicable federal law and the laws (other than the conflict of
law rules) of the State of New York.
 
4. In the event that any provision of this Assignment and Assumption Agreement
is construed to conflict with a provision of the Agreement, the provision in the
Agreement shall be deemed controlling.
 
5. This Assignment and Assumption Agreement shall bind and shall inure to the
benefit of the respective parties and their assigns, transferees and successors.

 
[The rest of this page intentionally left blank]
 
 
 
 
 
 
 
 
E-B-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
Agreement as of the date first above written.
 
[img_ex10102.jpg]
 
 
E-B-2

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1(a)
ASSUMED CONTRACTS
 
1.
License and Supply Agreement dated as of April 10, 2012 by and between Meiji
Seika Pharma Co., Ltd. and Seller.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
BILL OF SALE


BILL OF SALE, made, executed, delivered and effective on July 30, 2013, entered
into by Vansen Pharma, Inc. 1600-3500 boul. De Maisonneuve O., Westmount,
Québec, CANADA, H4Z 3C1 ("Seller") and Okana Ventures, Inc., 101 Convention
Center Dr. Ste 700, Las Vegas, Nevada, NV89109  ("Purchaser").


WITNESSETH


WHEREAS, the Seller and the Purchaser are parties to that certain Asset Purchase
Agreement dated July 30, 2013 by and between Purchaser and Seller (the
“Agreement”), providing for, among other things, the transfer and sale to the
Purchaser of all of Seller’s rights, title and interest in, to and under the
Purchased Assets (such capitalized term and, except as defined herein, all other
capitalized terms used herein shall have the same meanings ascribed to them in
the Agreement), and on the terms and conditions provided in the Agreement.
 
WHEREAS, the Purchaser and the Seller now desire to carry out the intent and
purpose of the Agreement by the Seller’s execution and delivery to the Purchaser
of this instrument evidencing the sale, conveyance, assignment, transfer and
delivery to the Purchaser of the Purchased Assets, subject to the Assumed
Liabilities and subject to the terms and conditions of the Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller does hereby, effective from and after the date hereof,
sell, convey, assign, transfer and deliver unto the Purchaser and its successors
and assigns, forever, the entire right, title and interest in, to and under the
Purchased Assets, subject only to the Assumed Liabilities and subject to the
terms and conditions of the Agreement and free and clear of Liens.

 
TO HAVE AND TO HOLD the Purchased Assets unto the Purchaser, its successors and
assigns, FOREVER.
 
The Closing Purchase Price for the Purchased Assets is as provided for in the
Agreement.
 
This Bill of Sale shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  Nothing in this
Bill of Sale shall create or be deemed to create any third party beneficiary
rights in any Person or entity not a party to this Bill of Sale except as
provided below.  No assignment of this Bill of Sale or of any rights or
obligations hereunder may be made by any party hereto (by operation of law or
otherwise) without the prior written consent of the other party hereto.  This
Bill of Sale may not be amended except by an instrument in writing authorized
and executed by the Seller and Purchaser.
 
If any term or other provision of this Bill of Sale is invalid, illegal, or
incapable of being enforced by any law or public policy, all other terms or
provisions of this Bill of Sale shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Bill of Sale so as to effectuate the original intent
of the parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
 
 
E-C-1

--------------------------------------------------------------------------------

 


The parties hereto hereby recognize and confirm that their execution of this
Bill of Sale shall not discharge or otherwise modify the representations,
warranties, rights and obligations of Seller and Purchaser under the
Agreement.  This Bill of Sale is subject and subordinate to all of the terms and
provisions of the Agreement, and to the extent of any conflict between the terms
of this Bill of Sale and the terms of the Agreement, the terms of the Purchase
Agreement shall prevail.

This Bill of Sale shall be governed by and construed in accordance with the Laws
of the State of New York applicable to contracts made and performed in such
state, and any rules regarding conflicts of law shall not apply.
 
This Bill of Sale may be executed in one or more counterparts, each of which
will be deemed to be an original copy of this Bill of Sale and all of which,
when taken together, will be deemed to constitute one and the same Bill of
Sale.  The exchange of copies of this Bill of Sale and of signature pages by
facsimile transmission (whether directly from one facsimile device to another by
means of a dial-up connection or whether otherwise transmitted via electronic
transmission), by electronic mail in “portable document format” (“.pdf”) form,
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, or by a combination of such means, shall
constitute effective execution and delivery of this Bill of Sale as to the
parties hereto and may be used in lieu of an original Bill of Sale for all
purposes.  Signatures of the parties hereto transmitted by facsimile or other
electronic transmission shall be deemed to be original signatures for all
purposes.



[The rest of this page intentionally left blank]
 
 
 
 
 
 
 
E-C-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Bill of Sale has been duly executed and delivered by a
duly authorized representatives of the Seller and Purchaser on the date first
above written.


[img_ex10103.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
TRANSITION SERVICES AGREEMENT
 
This Transition Services Agreement (this “Agreement”), is effective as of July
30, 2013 (the “Effective Date”), made by and between Okana Ventures, Inc., 101
Convention Center Dr. Ste 700, Las Vegas, Nevada, NV89109 (“Purchaser”) and
Vansen Pharma, Inc. (“Vansen”).
 
WITNESSETH:
 
WHEREAS, pursuant to the terms of an Asset Purchase Agreement dated July 30,
2013 between Purchaser and Vansen (the “Asset Purchase Agreement”), Vansen has
sold its assets and granted certain licenses to Purchaser in and for the
Territory (as hereinafter defined); and
 
WHEREAS, in connection with the Asset Purchase Agreement, Purchaser desires and
Vansen is willing, to provide certain warehousing, distribution and other
transition services during the Transition Period (as hereinafter defined) with
respect to Products and Purchased Assets (as hereinafter defined) on the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1. DEFINITIONS
 
1.1  
The following terms as used in this Agreement, whether used in the singular or
the plural, shall have the meanings as set forth in this Section 1.1.

 
“Affiliate” shall mean any company or business entity directly or indirectly
controlled by, controlling or under common control with a party to this
Agreement.  For this purpose, “control” shall mean the power, directly or
indirectly, to direct or cause the direction of the management and policies of a
company or business entity and control is conclusively presumed in case of
direct or indirect ownership of more than 50% (fifty percent) of the voting
stock of such company or the right to receive over fifty percent (50%) of the
profits or earnings of an entity.  Such other relationship as in fact results in
actual control over the management, business and affairs of an entity shall also
be deemed to constitute control.
 
“Business” means the business related to the Purchased Assets as carried on by
Vansen immediately prior to the Effective Date.
 
“Business Day” means a day on which banks are open for business in the City of
New York but does not include a Saturday, Sunday or holiday in the State of New
York.
 
“Effective Date” shall have the meaning given such term in the introductory
paragraph to this Agreement.
 
“FDA” means the US Food and Drug Administration.
 
“Personnel” shall have the meaning given to such term in the Asset Purchase
Agreement.
 
 
E-D-1

--------------------------------------------------------------------------------

 
 
“Products” means:
 
(a)  
10122-0801-20 Spectracef® (cefditoren pivoxil) film coated Tablets 200mg 20
Tablets in 1 Dose Pack;

 
(b)  
10122-0802-02 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 2
Tablets in 1 Blister Pack;

 
(c)  
10122-0802-20 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 20
Tablets in 1 Dose Pack;

 
(d)  
10122-0802-28 Spectracef® (cefditoren pivoxil) film coated Tablets 400mg 28
Tablets in 1 Dose Pack;

 
(e)  
24486-0801-20 cefditoren pivoxil film coated Tablets 200mg 20 Tablets in 1 Dose
Pack; and

 
(f)  
24486-0802-20 cefditoren pivoxil film coated Tablets 400mg 20 Tablets in 1 Dose
Pack.

 
“Purchased Assets” shall have the meaning given to such term in the Asset
Purchase Agreement.
 
“Recall” with respect to any Product, shall mean a “recall”, or “product
withdrawal” or “stock recovery”, as those terms are defined in the Recall
Procedures, and shall include any post-sale warning or mailing of information
regarding such Product, including those warning or mailings described in the
Recall Procedures.
 
“Recall Procedures” means the Product Recall Procedures reflected in Good
Manufacturing Practices and Vansen’s standard operating procedures.
 
“Statutory Provision” shall have the meaning given such term in Section
1.2(1)(e) hereof.
 
“Term” shall have the meaning given to such term in Section 4.1 hereof.
 
“Territory” means the country of the United States of America.
 
“Transition Services” shall have the meaning given to such term in Section 2.
 
“Transition Period” means the period from the Effective Date until expiry of the
Term.
 
1.2  
Interpretation

 

 
(1)
Unless the context otherwise requires in this Agreement, reference to:

 
(a)  
one gender includes the others;

 
(b)  
the singular includes the plural and the plural includes the singular;

 
(c)  
a person includes a natural person, corporation, judicial entity, association,
statutory body, partnership, limited liability company, joint venture, trust,
estate, unincorporated organization or government, state or any political
subdivision, instrumentality, agency or authority;

 
 
E-D-2

--------------------------------------------------------------------------------

 
 
(d)  
a party includes the party’s executors, administrators, successors and permitted
assigns;

 
(e)  
a statute, regulation or provision of a statute or regulation (“Statutory
Provision”) includes:

 
(i)  
that Statutory Provision as amended or re-enacted from time to time; and

 
(ii)  
a statute, regulation or provision enacted in replacement of that Statutory
Provision; and

 
(f)  
“money” or “$” is to United States dollars of United States.

 
 
(2)
Including and similar expressions are not words of limitation.

 
 
(3)
Where a word or expression is given a particular meaning, other parts of speech
and grammatical forms of that word or expression have a corresponding meaning.

 
 
(4)
Headings and any table of contents or index are for convenience only and do not
form part of this Agreement or affect its interpretation.

 
 
(5)
Any reference in this Agreement to “this Agreement” includes all schedules to
this Agreement and all amendments, additions and variations thereto agreed
between the parties.  Any references to “Sections” and “Schedules” in this
Agreement shall be construed as references to the sections and schedules of this
Agreement.

 
 
(6)
A provision of this Agreement must not be construed to the disadvantage of a
party merely because that party was responsible for the preparation of the
Agreement or the inclusion of the provision in the Agreement.

 
 
(7)
If an act must be done on a specified day which is not a Business Day, it must
be done instead on the next Business Day.

 
2. TRANSITION SERVICES
 
2.1  
Transition Services. Subject to the terms and conditions of this Agreement,
during the Transition Period, Purchaser hereby retains Vansen to provide, and
Vansen hereby agrees to provide (or cause a third party contractor to provide)
for Purchaser, certain warehousing, distribution, customer service and accounts
service, in connection with Vansen’s distribution of Products in the Territory
including, without limitation, providing warehousing space, providing
appropriate personnel to accept and warehouse inventory of  Products shipped to
its or its agents’ facilities, arranging for the shipping and delivery of
Products to customers, providing certain administrative and support services in
connection with Vansen distribution of Products in the Territory, providing
certain regulatory, pharmacovigilance, medical information and quality assurance
services consistent with Vansen past standards and maintaining the Products in
compliance with FDA standards and regulations,  services relating to the
transfer of ownership of the Purchased Assets from Vansen to Purchaser,
retention of the Personnel and administration of the Personnel, all as more
specifically set forth in Schedule 2.1 attached hereto and made a part hereof
(collectively, the “Transition Services”).  In providing the Transition
Services, Vansen, as agent of and for the benefit of Purchaser and subject to
the control of and direction of Purchaser, shall conduct the Business,
consistent with past practice of Vansen and in the ordinary course of normal
day-to-day operation.

 
 
E-D-3

--------------------------------------------------------------------------------

 
 
2.2  
Personnel. During the Transition Period, Vansen will ensure that the Personnel
and other appropriate personnel are available to provide the Transition
Services.

 
2.3  
Costs. The Transition Services will be provided by Vansen at no cost to
Purchaser. All costs and charges charged by third parties providing the
Transition Services (by way of example Methapharm and Insperity (as defined
herein)) will be paid by Vansen on behalf of Purchaser out of Purchaser’s funds.

 
2.4  
Compliance with Laws.  Each party shall, and shall cause its respective
employees to, comply with all provincial, federal, local and foreign laws,
regulations and orders which may be applicable to the Transition Services.

 
2.5  
Standard of Performance.  Vansen shall ensure that the Transition Services are
provided commensurate with the standard of care, and as applicable in accordance
with good manufacturing practices, as used by Vansen in the performance of the
same or similar functions for itself in relation to Products immediately
preceding the Effective Date.

 
2.6  
Title and Risk of Loss.  Title to the Products subject to Transition Services
hereunder shall at all times remain with Vansen until transferred to Purchaser
as part of the transfer of ownership of the Purchased Assets from Vansen to
Purchaser, and, subject to Section 4, Purchaser assumes all risk of loss of such
Products as of the Effective Date.  The Products while in Vansen’s possession
and control will be insured by Vansen at Purchaser’s expense.  Vansen shall have
no risk or liability for loss or casualty to the Products except in the event
that any loss or damage to such goods is shown to have resulted from the gross
negligence or willful misconduct by Vansen.

 
2.7  
Product Returns.  The respective responsibilities of Purchaser and Vansen for
returns of the Products are set forth in the Asset Purchase Agreement.

 
2.8  
Customers.  Vansen shall deliver a notice to be sent to all contracted
customers, buying groups, trade customers, and wholesalers, notifying them of
the transfer of the sales, distribution and customer support services for the
Product from Vansen to Purchaser, which notice shall be in a form acceptable to
Purchaser.

 
2.9  
Formularies and Private Health Insurers.  Vansen shall deliver the notice to be
sent to public insurers, including formularies, and to private insurers, as
applicable, notifying them of the transfer of the sales, distribution and
customer support services for the Product from Vansen to Purchaser, which notice
shall be in a form acceptable to Purchaser.

 
 
E-D-4

--------------------------------------------------------------------------------

 
 
2.10  
Pricing of Product.  If, during the term of this Agreement and subject to this
Section 2.10, Vansen shall sell Products for Purchaser’s account, such sales
shall be at the same prices in effect immediately prior to the Effective
Date.  Vansen shall not change the price or other terms and conditions of sale
without Purchaser’s prior written consent.  Where applicable and until the
Effective Date of a notice provided in accordance with this Agreement, any
contract prices to specific customers (including without limitation applicable
discounts, chargebacks and rebates) in effect immediately prior to the Effective
Date shall continue in effect.

 
2.11  
Vansen Sales Prior to Effective Date.  Vansen shall, for its own account, sell
and distribute Products in the Territory for all purchase orders that Vansen
received and which have been shipped to its wholesalers or other customers prior
to the Effective Date.  All costs and profits related to such sales shall be
entirely for the benefit of Vansen and the income therefrom shall
correspondingly accrue to Vansen and be recorded by Vansen.

 
2.12  
Sales during Transition Period.  During the Transition Period, all sales and
distribution of the Product in the Territory to wholesalers or other customers
shall be for the ultimate benefit of Purchaser.

 
2.13  
Books and Records. From the Effective Date and throughout the Transition Period,
Vansen shall maintain separate books and records (“Records”) directly related to
the Business consistent with its customary accounting and business practices
existing on the Effective Date which shall record all relevant items including
but not limited to all payments made by Vansen on behalf of Purchaser and all
amounts received by Vansen on behalf of Purchaser.

 
2.14  
Bank Account. Vansen shall maintain a segregated bank account in Vansen’s name
on behalf of Purchaser to which all remittances relating to Product sales will
be paid.

 
2.15  
Reports. Vansen shall provide to Purchaser within 5 Business Days of the end of
each calendar month during the Transition Period and within 5 Business Days
following expiry or early termination of the Agreement, a detailed report
directly relating to the performance of the Business and performance of the
Transition Services, which shall include a breakdown of amounts paid and
received by Vansen on behalf of Purchaser.

 
2.16  
Audit. Upon reasonable prior written notice during the Transition Period and for
3 (three) months thereafter, Vansen shall allow Purchaser and its
representatives to inspect the Records in Vansen’s offices for the purposes of
confirming Vansen’s compliance with this Agreement, provided that a Vansen
representative is present during any such inspection.  Purchaser, or its
representative(s), shall conduct such audit, at its expense, during normal
business hours at a time on which the parties have mutually agreed to, and in
such a manner that does not unreasonably interfere with Vansen’s normal business
activities.

 
 
E-D-5

--------------------------------------------------------------------------------

 
 
3. TAXES
 
 
Purchaser Responsible for Taxes.  Any and all taxes (excluding income taxes
based solely upon Vansen’s net income) relating to Transition Services provided
under this Agreement, including, without limitation, sales, use, goods and
services and excise taxes required to be paid by any tax authority shall be
borne by Purchaser.  Official receipts indicating proof of payment of any such
taxes shall be secured and made available to Purchaser upon request as evidence
of payment.

 
4. TERM AND TERMINATION
 
4.1  
This Agreement shall be effective as of the Effective Date and shall continue in
effect for a period of 90 days, automatically renewable for consecutive periods
of 30 days until such time as Purchaser confirms completion of the transfer of
the ownership of the Purchased Assets,  unless earlier terminated as provided in
this Section (the “Term”).

 
4.2  
This Agreement may be terminated by written notice given by either party as
follows:

 
 
(1)
If the other party shall be in breach of any material obligation hereunder, and
has not cured such breach within thirty (30) Business Days after receipt of a
notice from the non-breaching party requesting the correction of such
breach.  Such termination shall be effective upon failure of the breaching party
to cure such breach within the specified time period; or

 
 
(2)
If the other party shall be in breach of any material obligations under the
Asset Purchase Agreement or any ancillary agreement and has not cured such
breach within thirty (30) Business Days after receipt of a notice from the
non-breaching party requesting the correction of such breach.  Such termination
shall be effective upon failure of the breaching party to cure such breach
within the specified time period; or

 
 
(3)
Upon the filing or institution of any bankruptcy, reorganization, liquidation or
receivership proceedings by the other party, or upon the failure by the other
party for more than thirty (30) Business Days to discharge any such actions
against it.  Such termination shall be effective upon receipt of the notice; or

 
 
(4)
If the force majeure event specified in Section 5.1 shall continue for more than
thirty (30) consecutive days.

 
4.3  
This Agreement may be terminated by Purchaser upon thirty (30) Business Days
prior written notice to Vansen.

 
4.4  
The termination of this Agreement shall not affect the rights and obligations of
the parties arising prior to such termination.  Termination under this Section 4
shall relieve and release all parties from any liabilities and obligations under
this Agreement other than those specifically set forth in this Section 4, those
that survive termination in accordance with Section 5.13 and any and all
obligations to indemnify the other party in accordance with Section 5.
Notwithstanding any provision of the Asset Purchase Agreement or any ancillary
agreement to the contrary, termination of this Agreement shall not affect the
rights and obligations of the parties under the Asset Purchase Agreement and the
ancillary agreements.

 
 
E-D-6

--------------------------------------------------------------------------------

 
 
5. MISCELLANEOUS
 
5.1  
Force Majeure.  The parties shall not be liable for the failure or delay in
performing any obligation under this Agreement, if and to the extent such
failure or delay is due to (a) acts of God; (b) weather, fire or explosion; (c)
war, terrorism, invasion, riot or other civil unrest; (d) governmental laws,
orders, restrictions, actions, embargoes or blockades; (e) national or regional
emergency; (f) injunctions, strikes, lockouts, labor trouble or other industrial
disturbances; (g) shortage of adequate fuel, power, materials, or (h) any other
event which is beyond the reasonable control of the affected party; provided
that the party affected shall promptly notify the other of the force majeure
condition and shall exert all commercially reasonable efforts to eliminate, cure
or overcome any such causes and to resume performance of its obligations as soon
as possible.

 
5.2  
Regulatory Compliance and Approval.  After the Effective Date and during the
Transition Period, Purchaser and Vansen shall cooperate to fulfill all
responsibilities for regulatory compliance that either Purchaser or Vansen may
have with respect to the Product under applicable law and in accordance with the
Asset Purchase Agreement and the ancillary agreements.

 
5.3  
Regulatory Compliance - Adverse Event, Product Complaint Reporting and
Recalls.  During the Transition Period, Vansen will be responsible for (i)
managing Recall Procedures and (ii) filing adverse drug reaction reports with
FDA and other applicable regulatory authorities for Products sold by Vansen as
required by applicable laws and regulations including but not limited to ICH
guidelines. In the event of a Recall during the Transition Period, Vansen agrees
that it will use commercially reasonable efforts to consult and work together
with Purchaser in determining a course of action to handle the
Recall.  Purchaser will be responsible for (i) managing Recall Procedures and
(ii) filing adverse drug reaction reports with FDA and other applicable
regulatory authorities for Product after the Transition Period.  During the
Transition Period, each party shall provide, in writing to the other party, all
information regarding adverse drug events and product complaints, immediately
but no later than three (3) calendar days after becoming aware of such
information, in the form and format received.

 
5.4  
Choice of Law.  This Agreement, and all disputes arising out of or relating to
this Agreement, or the performance, enforcement, breach or termination hereof or
thereof, and any remedies relating thereto, shall be construed, governed by and
interpreted in accordance with the laws of  the State of New York, without
regard to the choice of Law principles thereof.  Each Party consents to the
exclusive jurisdiction of the Federal and State courts located in New York City,
New York.

 
5.5  
Independent Contractor.  The parties hereto are independent
contractors.  Nothing in this agreement is intended or shall be deemed to
constitute a partnership, agency, franchise or joint venture relationship
between the parties.  Neither party shall enter into any agreements or make any
commitments for the other.

 
 
E-D-7

--------------------------------------------------------------------------------

 
 
5.6  
Assignment.  Neither party may assign or transfer this Agreement, in whole or in
part, without the prior written consent of the other party, such consent not to
be unreasonably withheld or delayed, except that either party may assign its
rights and duties hereunder without obtaining such consent to any
Affiliate.  For greater certainty, the entering into by a party of any
subcontracting, licensing or distributorship agreement shall not in itself
constitute an assignment or transfer of this Agreement.

 
5.7  
Entire Agreement.  This Agreement, together with the Asset Purchase Agreement
and the Schedules attached hereto and thereto, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and except
as expressly otherwise provided herein, supersedes and cancels all previous
agreements, negotiations, commitments and writings in respect to the subject
matter hereof.

 
5.8  
Successors and Assigns.  The terms and conditions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 
5.9  
Modification and Waiver.  No amendment, modification or alteration of the terms
of this Agreement shall be binding unless the same shall be in writing and duly
executed by the parties hereto, except that any of the terms or provisions of
this Agreement may be waived in writing at any time by the party which is
entitled to the benefits of such waived terms or provisions.  No waiver of any
of the provisions of this Agreement shall be deemed to or shall constitute a
waiver of any other provision hereof (whether or not similar) and such waiver
shall not be construed as a waiver or relinquishment, to any extent, of the
right to assert or rely upon any such terms or conditions on any future
occasion.  No delay on the part of any party exercising any right, power or
privilege hereunder shall operate as a waiver thereof.

 
5.10  
Notices.  Notices under this Agreement shall be given in writing and shall be
given by delivery in person, by electronic or facsimile transmission or other
standard forms of written communications, by overnight courier or by registered
or certified mail, postage prepaid:

 
If to Purchaser:
 
Okana Ventures, Inc.,
101 Convention Center Dr. Ste 700, Las Vegas, Nevada, NV 89109
Attention: The Chief Executive Officer
 
If to Vansen:
 
Vansen Pharma, Inc.
1600-3500 boul. De Maisonneuve O.,
Westmount, Québec,
CANADA, H4Z 3C1
Attention: Patrick Frankham, President


 
or at such other address for a party as shall be specified by like notice.  The
date of giving any such notice shall be the date of hand delivery, the date of
confirmed receipt if sent by electronic or facsimile transmission,  or other
standard forms of written communications, the day after delivery to the
overnight courier service, and the date three (3) calendar days following the
posting of the registered or certified mail.
 
 
E-D-8

--------------------------------------------------------------------------------

 
 
5.11  
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall for all purposes be deemed an original and all of which shall
constitute one and the same agreement.

 
5.12  
Survival of Certain Provisions.  The terms, provisions, representations, and
warranties contained in this Agreement that by their sense and context are
intended to survive the performance thereof (including, without limitation, any
payment obligations arising or accruing prior the completion of performance,
expiration or termination of this Agreement) by either party or both parties
hereunder shall so survive the completion of performance, expiration or
termination of this Agreement.

 
5.13  
Severability.  If any provision of this Agreement is held to be illegal, invalid
or unenforceable under any present or future law, and if the rights or
obligations of either party under this Agreement will not be materially and
adversely affected thereby, (a) such provision will be fully severable, (b) this
Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a pan hereof, (c) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar to such illegal, invalid or
unenforceable provision as may be possible and reasonably acceptable to the
parties in order to accomplish, to the extent possible, the original business
purpose and economic benefit of the original provision.

 
5.14  
Review by Legal Counsel.  Each of the parties agrees that it has read and had
the opportunity to review this Agreement with its legal counsel.  Accordingly,
the rule of construction that any ambiguity contained in this Agreement shall be
construed against the drafting party shall not apply.

 
5.15  
Third Party Beneficiaries.  Except as stated in Section 5.2 and 5.3, nothing in
this Agreement, express or implied, is intended to confer upon any third party,
any rights, remedies, obligations or liabilities.

 
5.16  
Cumulative Remedies.  No remedy referred to in this Agreement is intended to be
exclusive, but each shall be cumulative and in addition to any other remedy
referred to in this Agreement or otherwise available under law or at equity.

 
5.17  
Further Assurances.  Each party agrees to execute such further papers,
agreements, documents, instruments and the like as may be necessary or desirable
to effect the purpose of this Agreement and to carry out its provisions.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
E-D-9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 
[img_ex10104.jpg]
 
 
E-D-10

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1
 
TRANSITION SERVICES
 
During the Transition Period, Vansen will provide the services or cause the
services to be provided by third parties (including but not limited to
Methapharm and Insperity (as defined below), as outlined below:
 
1.  
Warehousing of the Products;

 
2.  
Customer service functions for the Products including communicating and
transmitting orders ;

 
3.  
Responding promptly to all Product inquiries including adverse reactions and
Recalls from FDA and customers regarding the Products;

 
4.  
Regulatory, medical information and pharmacovigilance services; and

 
5.  
Quality assurance services in the same manner as prior to the Effective Date.

 
6.  
All services provided to Vansen prior to the Effective Date pursuant to the
following contracts:

 
-  
Master Regulatory Support Service effective April 1, 2012 by and between
Methapharm Inc., a company incorporated pursuant to the laws of the province of
Ontario and having a place of business at 81 Sinclair Boulevard, Brantford,
Ontario, N3S 7X6 Canada (hereinafter referred to as the “Methapharm”) and
Vansen,

 
-  
Master 3PL Support Service Agreement effective April 1, 2012 by and between
Methapharm and Vansen,

 
-  
Quality Agreement executed March 1, 2012 by and between Methapharm and Vansen,
and

 
-  
Client Services Agreement by and between Insperity PEO Services, L.P.,, a
Delaware limited partnership, with its principal place of business at 19001
Crescent Springs Drive, Kingwood, Texas 77339-3802 (“Insperity”) and Vansen.

 
7.  
Facilitate the transfer of employment of the Personnel to Purchaser on the same
terms and conditions as employed at the Effective Date.

 
8.  
All services required to complete the transfer of ownership of the Purchased
Assets from Vansen to Purchaser.

 
 
E-D-11

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.1(A)
 
(1)           Master Regulatory Support Service effective April 1, 2012 by and
between Methapharm Inc., a company incorporated pursuant to the laws of the
province of Ontario and having a place of business at 81 Sinclair Boulevard,
Brantford, Ontario, N3S 7X6 Canada (hereinafter referred to as the “Methapharm”)
and Seller.
 
(2)           Master 3PL Support Service Agreement effective April 1, 2012 by
and between Methapharm and Seller.
 
(3)           Quality Agreement executed March 1, 2012 by and between Methapharm
and Seller.
 
(4)           Client Services Agreement by and between Insperity PEO Services,
L.P.,, a Delaware limited partnership, with its principal place of business at
19001 Crescent Springs Drive, Kingwood, Texas 77339-3802 and Seller.
 
For the avoidance of doubt, Purchaser shall have the right but not the
obligation to require Seller to assign the above named agreements prior to
expiry of the Transition Services Agreement.
 
 
E-D-12

--------------------------------------------------------------------------------